Title: To Thomas Jefferson from Thomas Cooper, 23 June 1821
From: Cooper, Thomas
To: Jefferson, Thomas


Dear Sir
Columbia S. Carolina—
June 23. 1821
I send you the account of our collegiate Studies, which the Trustees have directed to be published. It does not meet my full concurrence, but under all circumstances, it is very well. I much doubt if there is a better appointed Institution in the United States than this. Our Mathematical professor, with great modesty, and great industry in teaching, ranks with Bowditch, Audraine & Nulty; far above the common professors of the same Studies. Our other departments are respectably filled. The Professor of Logic and Ethics, is a man of considerable learning, upon the European Scale, having spent 16 years on his education in England, & at Edinburgh, with very good effect. You will see too, that the terms of tuition including a very tolerable Library, of which I will send you a Catalogue, is extremely low. I shall endeavour to get it raised to 50$ per annum, & there stop.It is manifest, that unless your legislature shall have wisdom and liberality enough, to enable your Virginia youth to be as well instructed at as light an expence, you can never enter into competition either with the northern Colleges or with this. In no country whatever, have the mass of mankind, sense or liberality enough to provide for the expences of a good education: it must be a system maintained every where, in Europe as well as here, by public liberality.Your Grandson Eppes is studious & exemplary. The place I believe to be very healthy, & it certainly is very pleasant. The discipline here, is as good as I can make it as yet; but I hope still to improve it. At present, it is better than at any of the northern colleges. Since I have been President, no professor has omitted a single recitation, myself excepted, when I injured my eyes & was confined to my bed. I lecture at 8 & at 11 in Chemistry & Mineralogy and at 2 in Criticism & Belles Lettres. Each student attends 3 recitations daily. I long to hear of yr Institution doing as well. I remain with all kind wishes Dr Sir Thomas Cooper